Lazer, J.,
dissents and votes to affirm the order appealed from, with the following memorandum: I do not agree with reversal. The allegedly abused infant was less than five weeks old when admitted to the hospital suffering from a spiral fracture of the femur. Medical testimony indicated that he could not have broken his femur on his own, that it would have taken “a good-sized force to break that leg”, and that it was unlikely that the child broke his femur by getting his leg caught between the bars of the crib (the foster mother’s explanation). I am particularly disturbed by the discrepancy in the foster mother’s explanation of the event. While she now relies on the leg “caught in *836the railing” version, she also told her lawyer that the baby was rolling while she was changing his diaper and she pulled his leg as he rolled the other way. Under these circumstances, I am disinclined to question the Family Court’s reaction to the credibility issue or its over-all judgment in the case. Therefore, I vote to affirm.